Citation Nr: 0303575	
Decision Date: 03/03/03    Archive Date: 03/18/03

DOCKET NO.  02-14 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for prostate cancer, 
claimed as due to herbicide agents used in Vietnam.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




REMAND

The veteran served on active duty from December 1969 until 
November 1976.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a September 2001 rating 
decision of the Department of Veterans Affairs (VA) 
Nashville, Tennessee, Regional Office (RO), which denied 
service connection for prostate cancer.  

In his September 2002 VA Form 9, the veteran requested a 
personal hearing before a member of the Board sitting at the 
RO.

Additionally, the Board notes that the RO denied the veteran 
pension benefits due to excessive income.  The Board 
construes a July 2002 letter from the veteran as a notice of 
disagreement to the denial of pension benefits.  Accordingly, 
a statement of the case is required.  Manlincon v. West, 12 
Vet. App. 328 (1999).

Accordingly, the case is remanded for the following actions:

1.  The RO should schedule the veteran 
for a hearing before a member of the 
Board at the RO per 38 C.F.R. § 20.704.

2.  The RO should furnish the veteran a 
statement of the case concerning the 
issue of whether his income is excessive 
for pension purposes.  

3.  The veteran should be informed of the 
requirements necessary to perfect his 
appeal concerning the issue of whether 
his income is excessive for pension 
purposes.  The RO is informed that this 
issue is not before the Board for 
appellate consideration until timely 
perfected.   

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	CHERYL L. MASON
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



